      Case 2:21-cv-00013-Z Document 1 Filed 01/25/21               Page 1 of 6 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION


 THOMAS P. KEITH,

        Plaintiff,

 v.                                                  Case No. 2:21-cv-00013

 CREDENCE RESOURCE MANAGEMENT,
 LLC,

        Defendant.

                                         COMPLAINT

       NOW COMES KEITH P. THOMAS, through his undersigned counsel, complaining of

CREDENCE RESOURCE MANAGEMENT, LLC, as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Texas Debt Collection

Act (“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                            PARTIES

       4.      THOMAS P. KEITH (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Amarillo, Texas.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. §392.001(1).

                                                 1
      Case 2:21-cv-00013-Z Document 1 Filed 01/25/21                Page 2 of 6 PageID 2



        7.      CREDENCE RESOURCE MANAGEMENT, LLC (“Defendant”) maintains its

principal place of business at 4222 Trinity Mills Road, Dallas, Texas 75287.

        8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because (1) the

principal purpose of Defendant’s business is the collection of debt owed or due or asserted to be

owed or due another; and (2) it regularly collects consumer debt owed to others.

        9.      Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6)

because it directly or indirectly engages in debt collection.

                                  FACTUAL ALLEGATIONS

        10.     In or around January 2021, Plaintiff started receiving collection calls from

Defendant.

        11.     On multiple occasions, Plaintiff has answered Defendant’s collection calls.

        12.     During the phone calls that Plaintiff has answered, Defendant asks for Plaintiff by

name and then will not explain why Defendant is calling.

        13.     When Plaintiff has asked Defendant why he is receiving phone calls, Defendant

states it is attempting number verification and nothing else.

        14.     After conducting independent research on Defendant, Plaintiff determined that

Defendant was a debt collection company and their actions were typical of a collector attempting

to collect a debt.

        15.     Upon information and belief, the subject debt that Defendant was attempting to

collect was a consumer debt as defined by 15 U.S.C. § 1692a(5) because it was incurred for

personal, family, and household purposes.

        15.     On occasion, Plaintiff has even called in to Defendant and asked why he is receiving

phone calls from Defendant, to which Defendant replies it is attempting number verification.

                                                  2
     Case 2:21-cv-00013-Z Document 1 Filed 01/25/21                    Page 3 of 6 PageID 3



       16.     On multiple occasions, Plaintiff has requested that Defendant stop calling if

Defendant will not inform Plaintiff why it is calling, and then Defendant hangs up on Plaintiff.

       17.     Even after this request that Defendant stop placing calls to Plaintiff, Plaintiff is still

receiving phone calls from Defendant.

       18.     Despite Plaintiff’s request that the collection calls cease, Defendant continued its

harassing calls, including but not limited to, calls from the phone number (806) 451-4389.

                                            DAMAGES

       19.     Defendant’s deliberate misleading representations (not providing complete

information regarding the nature of their collection calls) were material because it impacted

Plaintiff’s decision making process regarding his personal finances.

       20.     The conundrum created by the language used Defendant’s representative caused

Plaintiff significant emotional distress and anxiety due to Defendant’s true intentions.

       21.     Concerned with Defendant’s abusive collection efforts, Plaintiff was forced to

retain counsel to vindicate his rights.

                                     CLAIMS FOR RELIEF

                                         COUNT I:
        Violations of the Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       22.     All previous paragraphs of this Complaint are expressly adopted and incorporated

as though fully set forth herein.

       a. Violations of FDCPA § 1692c

       23.     Pursuant to § 1692c(a)(1) of the FDCPA, a debt collector is prohibited from

contacting a consumer “at any unusual time or place or a time or place known or which should be

known to be inconvenient to the consumer…” 15 U.S.C. §1692c(a)(1).


                                                   3
      Case 2:21-cv-00013-Z Document 1 Filed 01/25/21                Page 4 of 6 PageID 4



        24.    As set forth above, Plaintiff requested that Defendant cease its collection calls and

calls generally to his cellular phone.

        25.    Despite being notified that its collection calls were unwanted, Defendant made the

conscious decision to continue its harassing phone calls, which were clearly inconvenient to

Plaintiff.

        26.    Defendant violated § 1692c(a)(1) by placing numerous phone calls to Plaintiff’s

cellular phone number at a time Defendant knew to be inconvenient for Plaintiff.

        27.    In other words, since Plaintiff did not want any calls from Defendant, any call

placed after the cease request was known by Defendant to be an inconvenient time for Plaintiff.

        b. Violations of FDCPA § 1692d

        28.    Pursuant to § 1692d of the FDCPA, a debt collector is prohibited from engaging

“in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” 15 U.S.C. §1692d

        29.    Section 1692d(5) of the FDCPA prohibits a debt collector from “causing a

telephone to ring or engaging any person in telephone conversation repeatedly or continuously

with intent to annoy, abuse, or harass any person at the called number.” 15 U.S.C. §1692d(5).

        30.    Defendant violated §§ 1692d and d(5) by placing numerous phone calls to

Plaintiff’s cellular phone number after being requested to cease the unwanted calls.

        31.    Defendant’s conduct in systematically placing unwanted calls to Plaintiff’s cellular

phone number is inherently harassing and abusive.

        32.    Defendant’s conduct in refusing to advise Plaintiff why Defendant was calling is

inherently harassing and abusive.



                                                 4
      Case 2:21-cv-00013-Z Document 1 Filed 01/25/21                    Page 5 of 6 PageID 5



        33.     Defendant’s calls to Plaintiff were made with the specific intent of annoying,

harassing, and abusing Plaintiff as Plaintiff informed Defendant he no longer wished to be

contacted on his cellular telephone.

        34.     The fact that Defendant knowingly placed calls to Plaintiff after Plaintiff made

requests that the calls cease is illustrative of Defendant’s intent to harass and annoy Plaintiff.

        WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

        a.       Declaring that the practices complained of herein are unlawful and violate the

                 Fair Debt Collection Practices Act;

        b.       Awarding Plaintiff statutory and actual damages, in an amount to be determined

                 at trial, for the underlying Fair Debt Collection Practices Act violations;

        c.      Awarding Plaintiff his costs and reasonable attorney’s fees pursuant to 15 U.S.C.

                §1692k; and

        d.      Awarding any other relief as this Honorable Court deems just and appropriate.

                                         COUNT II:
        Violations of the Texas Debt Collection Act (Tex. Fin Code Ann. § 392 et seq.)

        35.     All previous paragraphs of this Complaint are expressly adopted and incorporated

as though fully set forth herein.

        36.     Section 392.302(4) of the Texas Finance Code prohibits a debt collector from

causing a telephone to ring repeatedly or continuously, or making repeated or continuous telephone

calls, with the intent to harass a person at the called number. Tex. Fin. Code Ann. § 392.302(4).

        37.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by continuing to place phone

calls to Plaintiff despite Plaintiff’s requests that the collection calls cease.


                                                    5
     Case 2:21-cv-00013-Z Document 1 Filed 01/25/21                   Page 6 of 6 PageID 6



       38.    Defendant’s repeated phone calls were made with the intent to harass Plaintiff.

       WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in his favor

as follows:

       a.     Finding that Defendant violated Tex. Fin. Code Ann. §§ 392.302(4);

       b.     Enjoining Defendant from further contact with Plaintiff pursuant to Tex. Fin. Code

              Ann. § 392.403(a)(1);

       c.     Awarding Plaintiff actual damages in an amount to be determined pursuant to Tex.

              Fin. Code Ann. § 392.403(a)(2);

       d.     Awarding Plaintiff reasonable attorney’s fees and costs in an amount to be

              determined pursuant to Tex. Fin. Code Ann. § 392.403(b); and

       e.     Awarding any other relief as this Honorable Court deems just and appropriate

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Date: January 25, 2021                               Respectfully submitted,

                                                     THOMAS P. KEITH

                                                     By: /s/ Victor T. Metroff

                                                     Mohammed O. Badwan, Esq.
                                                     Victor T. Metroff, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     (630) 575-8180
                                                     mbadwan@sulaimanlaw.com
                                                     vmetroff@sulaimanlaw.com




                                                 6
